PER CURIAM.
The plaintiff appeals an order dismissing his complaint with prejudice. The order appealed sets forth the fact that the plaintiff, who was proceeding without an attorney, repeatedly failed to respond to regularly noticed hearings on the motions to *407dismiss. Notices of hearing were sent to both of two noted addresses of the plaintiff. We hold that in the absence of an adequate excuse shown in this record for plaintiff’s delay of the trial court proceedings, that court properly dismissed the cause. See Warriner v. Ferraro, Fla.App. 1965, 177 So.2d 723.
Affirmed.